Title: From George Washington to Amelia Leigh Lloyd, 15 February 1783
From: Washington, George
To: Lloyd, Amelia Leigh


                        
                            Madam,
                            Newburgh 15th Feby 1783.
                        
                        The Post of last week brought me the honor of your favor of the 20th Decembr enclosing two Letters for
                            England, which were put under cover to Majr Murray, & forwarded the next day, with public dispatches for New York.
                        Whether your Letter has lain in any of the Post Offices between this and Annapolis—or detained in your own
                            hands any considerable time after it was written, is a matter you can determine better than I, but there was a lapse of
                            more than seven weeks between the date & receipt of it.
                        I beg you to be persuaded Madam, that your Letters do not give me the smallest trouble: Public business
                            occasions such frequent intercourse between the two armies, by Flags, that if you were to write every week: your letters
                            would never remain seven days in my hands for want of a conveyance to New York. I mention this matter to remove every
                            possible scruple you may have on the score of trouble, & to prove how unnecessary it is to apologize for what you
                            are pleased to call a liberty. My compliments, in which Mrs Washington joins, is presented to yourself & Mr Lloyd,
                            and, I have the honor to be, with great respect, Madam. Yr most Obt hble Servt
                        
                            G. Washington
                        
                    